In related child protective proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Suffolk County (Hoffmann, J.), dated July 10, 2012, as, after a hearing, continued the placement of the subject children in the custody of a relative until the completion of the next permanency hearing scheduled on January 7, 2013.
Ordered that the appeal is dismissed, without costs and disbursements.
The mother appeals from so much of an order dated July 10, 2012, as, after a hearing, continued the placement of the subject children in the custody of a relative until the completion of the *1079next permanency hearing scheduled on January 7, 2013. That portion of the order was superseded by an order dated November 7, 2012, which cancelled the permanency hearing and directed the return of the subject children to the mother. Accordingly, the appeal must be dismissed (see Matter of Aliyah C. [Veronica C.], 77 AD3d 829, 830 [2010]; Matter of Unique R., 43 AD3d 446, 447 [2007]; Matter of Jonathan W., 289 AD2d 585, 586 [2001]). Rivera, J.P., Sgroi, Cohen and Hinds-Radix, JJ., concur.